Name: Commission Regulation (EC) No 2247/2003 of 19 December 2003 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 2286/2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  agri-foodstuffs;  animal product
 Date Published: nan

 20.12.2003 EN Official Journal of the European Union L 333/37 COMMISSION REGULATION (EC) No 2247/2003 of 19 December 2003 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 2286/2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (1), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 2286/2002 implements the arrangements for imports from the ACP States made as a result of the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000 (2) (hereinafter referred to as the Cotonou Agreement). Article 1(3) of that Regulation introduces general arrangements for reducing customs duties on the products listed in Annex I thereto and specific arrangements for reducing customs duties on certain products covered by tariff quotas listed in Annex II thereto. Provision is made for an annual quota of 52 100 tonnes of boneless meat. (2) Prior to the Cotonou Agreement, Commission Regulation (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and repealing Regulation (EC) No 589/96 (3) laid down detailed rules for implementing the concessions in the beef and veal sector. For the sake of clarity, Regulation (EC) No 1918/98 should be repealed and replaced by a new Regulation. (3) That scheme should be managed using import licences. To this end rules should be set on the submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (4), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5). (4) To allow optimum management of the tariff quotas, this Regulation should apply from 1 January 2004 on a multiannual basis. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences shall be issued for the products listed in the Annex originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boneless meat, fixed in Annex II to Regulation (EC) No 2286/2002. The country by country allocation, expressed in boneless meat, is as follows: Botswana: 18 916 tonnes, Kenya: 142 tonnes, Madagascar: 7 579 tonnes, Swaziland: 3 363 tonnes, Zimbabwe 9 100 tonnes and Namibia: 13 000 tonnes. The annual quantities from the countries referred to in the first subparagraph shall bear the following serial numbers: the quota for Botswana: 09.4052; for Kenya: 09.4054; for Madagascar: 09.4051; for Swaziland: 09.4053; for Zimbabwe: 09.4055 and for Namibia: 09.4056. 2. For the purposes of calculating the quantities referred to in Article 1(1), 100 kilograms of boneless beef shall be equal to:  130 kilograms of bone-in beef,  260 kilograms of live bovine animals,  100 kilograms of products falling within CN codes 0206, 0210 and 1602. Article 2 1. Within the limits of the quota, the specific amounts of customs duty fixed in the common customs tariff shall be reduced by 92 % and the ad valorem duty by 100 %, for products referred to in the Annex and being imported pursuant to the present Regulation. 2. Notwithstanding Article 8(4) of Regulation (EC) No 1291/2000, the reduction referred to in paragraph 1 shall not apply on quantities exceeding those indicated in the import licence. Article 3 Except as otherwise provided for in this Regulation, Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply. Article 4 1. Applications for import licences and import licences for products qualifying for a reduction of the specific rate of customs duties fixed in the Common Customs Tariff in accordance with Article 1(3) of Regulation (EC) No 2286/2002 shall contain: (a) under the heading notes and in section 20 respectively, one of the following:  Producto ACP  Reglamentos (CE) no 2286/2002 y (CE) no 2247/2003  AVS-produkt  forordning (EF) nr. 2286/2002 og (EF) nr. 2247/2003  AKP-Erzeugnis  Verordnungen (EG) Nr. 2286/2002 und (EG) Nr. 2247/2003  Ã Ã Ã ¿Ã Ã Ã ½ Ã Ã Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2286/2002 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2247/2003  ACP product  Regulations (EC) No 2286/2002 and (EC) No 2247/2003  Produit ACP  rÃ ¨glements (CE) no 2286/2002 et (CE) no 2247/2003  Prodotto ACP  regolamenti (CE) n. 2286/2002 e (CE) n. 2247/2003  ACS-product  Verordeningen (EG) nr. 2286/2002 en (EG) nr. 2247/2003  Produto ACP  Regulamentos (CE) n.o 2286/2002 e (CE) n.o 2247/2003  AKT-tuote  asetukset (EY) N:o 2286/2002 ja (EY) N:o 2247/2003  AVS-produkt  fÃ ¶rordningarna (EG) nr 2286/2002 och (EG) nr 2247/2003 (b) in Section 8, the name of the country in which the product originates; the licence shall carry with it an obligation to import from that country; (c) in Section 17, in addition to the number of animals, their live weight. 2. Applications for licences may be lodged only during the first 10 days of each month. 3. Member States shall send the applications by fax or electronic mail to the Commission no later than the third working day following the end of the period for the submission of applications. Such communications shall include the quantities applied for in respect of each third country concerned, broken down by CN code or group of CN codes, as necessary. 4. Where no valid applications have been lodged, Member States shall so notify the Commission by fax or electronic mail within the deadline referred to in paragraph 3. Article 5 1. The Commission shall decide for each third country concerned to what extent applications can be accepted. If the quantities of products originating in a third country for which licences are requested exceed the quantity available for that country, the Commission shall reduce the quantities requested by a fixed percentage. If the total quantity requested in applications relating to a given third country is lower than is available for that country, the Commission shall calculate the remaining balance. 2. Subject to the Commission's decision to accept applications, licences shall be issued on the 21st day of each month. Article 6 Importation under the arrangements for a reduction in import duties provided for in this Regulation may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 of Annex V to the Cotonou Agreement. Article 7 1. The import licences issued in accordance with this Regulation shall be valid for 90 days from their actual date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000. However, no licence shall be valid beyond 31 December following the date of its issue. 2. The licences shall be valid throughout the Community. Article 8 Regulation (EC) No 1918/98 is repealed. Article 9 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2003. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 348, 21.12.2002, p. 5. (2) OJ L 317, 15.12.2000, p. 3. (3) OJ L 250, 10.9.1998, p. 16. (4) OJ L 152, 24.6.2000. p. 1. Regulation as last amended by Regulation (EC) No 325/2003 (OJ L 47, 21.2.2003, p. 21). (5) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 852/2003 (OJ L 123, 17.5.2003, p. 9). ANNEX Products referred to in Annex II to Regulation (EC) No 2286/2002 CÃ ³digo NCKN-kodeKN-CodeÃ Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã CN codeCode NCCodice NCGN codeCÃ ³digo NCCN-koodiKN-nummer 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 0102 90 51 0102 90 59 0102 90 61 0102 90 69 0102 90 71 0102 90 79 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 99 51 0210 99 90 1602 50 10 1602 90 61 Nota: Los cÃ ³digos NC, incluidas las notas a pie de pÃ ¡gina, se definen en el Reglamento (CEE) no 2658/87 del Consejo, modificado (DO L 256 de 7.9.1987, p. 1). NB: KN-koderne, herunder henvisninger til fodnoter, er fastsat i RÃ ¥dets Ã ¦ndrede forordning (EÃF) nr. 2658/87 (EFT L 256 af 7.9.1987, s. 1). NB: Die KN-Codes sowie die Verweisungen und FuÃ noten sind durch die geÃ ¤nderte Verordnung (EWG) Nr. 2658/87 des Rates bestimmt (ABl. L 256 vom 7.9.1987, S. 1). Ã £Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·: Ã Ã ¹ Ã ºÃ Ã ´Ã ¹Ã ºÃ ¿Ã ¯ Ã Ã ·Ã  Ã Ã Ã ½Ã ´Ã Ã ±Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±Ã , Ã Ã Ã ¼ÃÃ µÃ Ã ¹Ã »Ã ±Ã ¼Ã ²Ã ±Ã ½Ã ¿Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã Ã ½ Ã ÃÃ ¿Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ Ã ½, Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2658/87 Ã Ã ¿Ã ½ Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã (Ã Ã  L 256 Ã Ã ·Ã  7.9.1987, Ã . 1). NB: The CN codes and the footnotes are defined in amended Council Regulation (EEC) No 2658/87 (OJ L 256, 7.9.1987, p. 1). NB: Les codes NC ainsi que les renvois en bas de page sont dÃ ©finis au rÃ ¨glement (CEE) no 2658/87 du Conseil, modifiÃ © (JO L 256 du 7.9.1987, p. 1). NB: I codici NC e i relativi richiami in calce sono definiti dal regolamento (CEE) n. 2658/87 del Consiglio, modificato (GU L 256 del 7.9.1987, pag. 1). NB: GN-codes en voetnoten: zie de gewijzigde Verordening (EEG) nr. 2658/87 van de Raad (PB L 256 van 7.9.1987, blz. 1). NB: Os cÃ ³digos NC, incluindo as notas de pÃ ©-de-pÃ ¡gina, sÃ £o definidos no Regulamento (CEE) n.o 2658/87 do Conselho, alterado (JO L 256 de 7.9.1987, p. 1). HUOM.: Tuotekoodit ja niihin liittyvÃ ¤t alaviitteet mÃ ¤Ã ¤ritellÃ ¤Ã ¤n neuvoston asetuksessa (ETY) N:o 2658/87 (EYVL L 256, 7.9.1987, s. 1). Anm.: KN-numren och fotnoterna definieras i rÃ ¥dets Ã ¤ndrade fÃ ¶rordning (EEG) nr 2658/87 (EGT L 256, 7.9.1987, s. 1).